 92DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWriters Guild of America, West, Inc (Alliance ofMotion Picture and Television Producers) andEdward Anhalt and William Blinn and BobBooker and Frank Cardea and Lionel Chetwyndand L Travis Clark and Robert Collector andThomas Donnelly and Rift Fournier and Mi-chael Robert (Bob) Gale and Dan Gordon andBruce Johnson and Neal Marshall and MikeMarvin, and David Mich and Judith PaigeMitchell and Larry Mollm and George Schenckand Stuart Sheslow and Robert Singer and Mi-chael A Zmberg Cases 31-CB-7705-1 through31-CB-7705-21October 19, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn March 29, 1989, Administrative Law JudgeGerald A Wacknov issued the attached decisionThe Respondent filed exceptions and a supportingbrief, the Charging Parties filed an answering brief,cross-exceptions, and a brief in support of thecross exceptions, and the Respondent filed an op-position to the Charging Parties' cross-exceptionsThe National Labor Relations Board has delegat-ed its authority in this proceedmg to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge s rulings, findings, andconclusions and to adopt the recommendedOrder 1ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, WritersGuild of America, West, Inc, Los Angeles, Cali-fornia, its officers, agents, successors, and assigns,shall take the action set forth in the Order'In adopting the judge s finding of a violation of Sec 8(b)(1)(A) regardmg art X Discipline of the Respondent s constitution and bylawsand in adopting his recommended Order we rely specifically on the reference in that article to the imposition of fines We find It unnecessary todecide whether the maintenance of the other disciplinary measures provided for in that article also violates the Act because the Issue of the dmunction among the vanous forms of discipline was not fully litigated bythe partiesRaymond M Norton Esq for the General CounselJulius Reich and Anthony R Segall Esqs (Retch AdellCrost) of Los Angeles, California for the RespondentBradley T Raymond Esq of Southfield Michigan forthe Charging PartiesDECISIONSTATEMENT OF THE CASEGERALD A WACKNOV, Administrative Law JudgeEach of the charges in the aforementioned cases wasfiled on July 14 1988 by the various individual Chargmg Parties The charges were amended on August 261988 Thereafter on August 31 1988 the Acting Regional Director for Region 31 of the National Labor Relations Board (the Board) issued an order consolidatingcases, consolidated complaint and notice of hearing allegmg a violation by Wnters Guild of America WestInc (Respondent) of Section 8(b)(1)(A) of the NationalLabor Relations Act (the Act)Thereafter, on December 20 1988 the parties filed ajoint motion to waive hearing and transfer proceedingsto the Division of Judges On December 21 1988 theacting associate deputy chief administrative law judgeissued an order transferring stipulated record to the admmistrative law judge and setting date for filing ofbnefs Briefs timely filed, have been received from theGeneral Counsel counsel for Respondent and counselfor the various Charging PartiesOn the entire record and consideration of the briefssubmitted I make the followingFINDINGS OF FACTI JURISDICTIONThe Alliance of Motion Picture and Television Producers (AMPTP) is now, and has been at all times matenal herein an association comprised of various employers with principal offices and places of business in theState of California where they are engaged in the production of motion pictures for television and theatresAMPTP exists for engages in collective bargaining forand negotiates and executes collective bargaining agreements on behalf of its employer members with variousorganizations, including the Respondent hereinThe employer members of AMPTP in the course andconduct of their business operations annually purchasegoods and services values in excess of $50 000 directlyfrom firms located outside the State of CaliforniaIt is admitted and I find that the employer membersof AMPTP are now, and have been at all times materialherein employers engaged in commerce within themeaning of Section 2(2) (6) and (7) of the ActII THE LABOR ORGANIZATION INVOLVEDIt is admitted that the Union is and has been at alltimes material herein a labor organization within themeaning of Section 2(5) of the ActIII THE ALLEGED UNFAIR LABOR PRACTICESA The IssuesThe principal issues in this proceeding are whethercertain provisions incorporated in the Respondent s constitution and bylaws place unlawful restrictions on theright of Respondent s members to resign their member297 NLRB No 12 WRITERS GUILD (ALLIANCE OF PRODUCERS)93ship, and unlawfully subject them to discipline for con-duct occurring subsequent to their resignationB The FactsThe Respondent's constitution and bylaws contain,inter aim, the following provisionsARTICLE IV, SECTION 8RESIGNATIONBy accepting membership in the Guild membersagree that the continuation of membership statusand the applicability of discipline to all members,especially during times of negotiation with employ-ers or during strikes by the Guild, is essential totheir welfare and necessary for solidarity and toachieve the objectives of the Guild, and that resig-nation during or shortly preceding a strike by theGuild shall not relieve a member of his/her obliga-tions during the duration of such and related strikesto observe the Guild's strike rules as applied to anyemployer and to honor any primary picket line es-tablished by the Guild Each member thereforeagrees with the other members to be subject to dis-cipline pursuant to Article X, and as followsa Only members who are in good standing andwho are not indebted to this Guild may tender theirresignation from the Guild,c If a member tenders his/her resignation aftercommencement of collective bargaining betweenthe Guild and one or more employers, and withintwenty-one (21) days prior to the expiration date ofthe then current and applicable collective bargain-ing agreement, and if a strike occurs within twenty-one (21) days of the expiration of said collectivebargaining agreement, or if a member tendershis/her resignation during a strike in the industry orin a segment of the industry in which the memberduring the term of the collective bargaining agree-ment is or seeks to be employed, or to which themember made sales or licensed literary materials orseeks to make sales or license literary materials,his/her resignation shall not relieve the member orhis/her obligation to observe the Guild strike rulesand a primary picket line of the Guild for the dura-tion of such and related strikes, and such membershall remain subject to Article X (Discipline) for theduration of such and related strikes For purpose ofthis section "related strike" means a strike which,during the strike in which the member resigned orwhich occurred within twenty-one (21) days of themember's resignation, commences against anotheremployer or employers in the same segment of theindustryARTICLE XDisciplineA GROUNDSAnymember who has resigned as describedin Article IV, section 8, Paragraph c, who shall befound guilty, after a hearing in accordance with theprocedures herein prescribed, of crossing a primarypicket line of the Guild or of any act or failure toact, or any conduct which is prejudicial to the wel-fare of the Guild or of unfair dealing with anothermember of the Guild, or with an employer or pur-chaser or licensee of his/her material, or of failingto observe the Constitution and By-Laws of thisGuild, or any work rules or strike rules of theGuild, or any lawful order of the Board, or of fail-ing to abide by the requirements of any MinimumBasic Agreement or Code of Fair Practice to whichthe Guild is party, may be suspended, declared notin good standing, expelled from membership in theGuild, be asked to resign or in lieu thereof, or in ad-dition thereto, he/she may be censured, fined orotherwise disciplinedThe parties have stipulated to additional facts, as fol-lows1 From on or about March ,7, 1988, to on orabout August 7, 1988, Respondent was on strikeagainst various employers in the television and the-atrical motion picture industry, including employer-members of AMPTP, in furtherance of a primarylabor dispute2 Of the 21 Charging Parties, 1 joined the Guildin 1946, 4 joined in the 1960s, 9 joined in the 1970sand 7 joined in the 1980s prior to 1988, and none ofthem has, at any time material herein resigned or at-tempted to resign from the Guild, nor has the Guilddisciplined or attempted to discipline any of theCharging Parties. for so doing, or for actual or pur-ported violations of the Constitutional provisions setforth at paragraph 7 above3 Prior to the time that they filed the unfairlabor practice charges herein the Charging Partieswere advised by their legal counsel that Respond-ent's Constitutional provisions, set forth above, areunlawful and unenforceable4 At no time did any of the Charging Parties at-tempt to work within the Guild's established proce-dures to change or eliminate the Constitutional pro-visions set forth above-C Analysts and ConclusionsIn Machinists Local 1414 (Neufeld Porsche-Audi), 270NLRB 1330 (1984), the Board applied a per se rule gov-erning the right of a member to resign from a union, andheld "that any restrictions placed by a union on its mem-ber's right to resign are unlawful" Id at 1333Therefore it is clear that under current Board law the re-striction upon resignation embodied in Respondent's con-stitution and bylaws, article IV, section 8, Resignation,and paragraph "a" thereof, which provides that "onlymembers who are in good standing and who are not in-debted to this Guild may tender their resignation fromthe Guild" is impermissibleParagraph c of article IV, section 8, Resignation, andthe related article, article X, Discipline, constitute an at-tempt to retain sanction authority over a member who 94DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhas tendered his or her resignation or who has resigned,and permits the postresignation levying of fines or otherdiscipline against the member Such provisions are simi-larly unlawful Thus, the Board in Neufeld, supra at1336, stated that "it is no answer to say that an employeeis free to resign so long as he or she is 'willing to pay theprice,' because a 'right' to act, but at the risk of a debili-tating fine, is no right at all"Recognizing the foregoing applicable principles oflaw, the Respondent, in its brief, has formulated an anal-ysis of the issues herein in support of its argument thatthe Board should reconsider its policy in this area, andcorrectly suggests that these matters should appropriate-ly be addressed to the Board I deem it unnecessary todiscuss the Respondent's arguments or make recommen-dations in this regard, as the applicable current Boardlaw is clearOn the basis of the foregoing, I find that the Respond-ent has violated the Act as alleged Pattern MakersLeague v NLRB, 473 U S 95 (1985), Machinists Local1414 (Neufeld Porsche-Audi), supra, Oil Workers (TexacoRefining), 283 NLRB 2 (1987)CONCLUSIONS OF LAW1 The employer-members of the Alliance of MotionPicture and Television Producers are employers engagedin commerce and in businesses affecting commercewithin the meaning of Section 2(6) and (7) of the Act2 The Respondent is a labor organization within themeaning of Section 2(5) of the Act3 The Respondent has violated Section 8(b)(1)(A) ofthe Act as allegedTHE REMEDYHaving found that the Respondent has engaged and isengaging in unfair labor practices in violation of Section8(b)(1)(A) of the Act, it is recommended that the Re-spondent be ordered to cease and desist therefrom and totake certain affirmative action necessary to effectuate thepolicies of the Act Specifically, it is recommended thatthe Respondent cease and desist from maintaining the re-strictive provisions on resignations and postresignationdiscipline found invalid herein, and expunge the provi-sions from its constitution and bylaws Engineers & Scien-tists Guild (Lockheed-California), 268 NLRB 311 (1983)On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed'ORDERThe Respondent, Writers Guild of America, West,Inc , Los Angeles, California, its officers, agents, andrepresentatives, shall1 Cease and desist from'If no exceptions are filed as provided by Sec 102 46 of the BoardsRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses(a)Maintaining in its constitution and bylaws the pro-visions set forth in article IV, section 8, Resignation, andparagraphs "a" and "c" thereof, and article X, Disci-pline, and section A, Grounds, thereof(b)In any like or related manner restraining or coerc-ing employees in the exercise of the rights guaranteedthem by Section 7 of the Act2 Take the following affirmative action necessary toeffectuate the policies of the Act(a)Expunge from its constitution and bylaws the pro-visions set forth in article IV, section 8, Resignation, andparagraphs "a" and "c" thereof, and article X, Disci-pline, and section A, Grounds, thereof(b)Post at its business offices and meeting halls copiesof the attached notice marked "Appendix "2 Copies ofthe notice to be provided by the Regional Director forRegion 31, after being signed by Respondent's authorizedrepresentative, shall be posted by Respondent immediate-ly upon receipt and maintained for 60 consecutive daysin conspicuous places, including places where notices tomembers are customarily posted Reasonable steps shallbe taken by Respondent to ensure that such notices arenot altered, defaced, or covered by any other material(c)Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply2 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board'APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this noticeWE WILL NOT continue to maintain in our constitutionand bylaws those articles and provisions which restrictthe right of members to resign from the Guild and whichprovide for the levying of postresignation fines or otherdiscipline It has been determined that article IV, section8, Resignation, and paragraphs "a" and "c" thereof, andarticle X, Discipline, and section A, Grounds, thereof,impose unlawful restrictions on the right of members toresign from this labor organizationWE WILL NOT in any like or related manner restrain orcoerce you in the exercise of the rights guaranteed youby Section 7 of the ActWE WILL expunge from our constitution and bylawsthose portions specified aboveWRITERS GUILD OF AMERICA, WEST, INC